DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 12-13, 15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Trotta et al. (U.S Publication No. 20190101636 A1) in view of Blair et al. (U.S Publication No. 20070040626 A1).
Regarding claims 1, 12 and 17, Trotta discloses a device, comprising a package substrate (52) encapsulating an integrated circuit (IC) die (which is a radar circuitry 136 are formed on a same radar front-end integrated circuit (IC) die, see paragraph [0038]) and comprising a signal launch (42, 45, 82) on a surface of the package substrate (52) and configured to emit or receive a signal (which is front side receive antenna 42 is configured to receive a front side reflected RF signal 12 
Trotta also discloses a printed circuit board (34 ), comprising: a PCB substrate (52) having a first surface (18) and a second surface (19) opposite the first surface, the PCB substrate (52) further having a through-hole cavity (17) from the first surface to the second surface; an integrated circuit (IC) package substrate (52) comprising a signal launch (42, 45, 82) on a surface of the IC package substrate; a wave-guiding interface comprising a set of grounded solder balls (70) and coupling the IC package substrate (52) to the first surface (18) of the PCB substrate such that the surf ace of the IC package substrate faces the first surface of the PCB (see fig. 2B and 3, paragraph [0054]-[0059]); an external antenna comprising a waveguide and coupled to the second surface of the PCB substrate (it is obvious to the expert that the signal (10, 12) emitted/received by the signal launch (45, 42) must be received/emitted by a special devices - external antennas); and a signal channel between the signal launch and the external antenna comprising: the wave-guiding interface (set of grounded solder balls 70 arranged as a fence near the signal launch), the through-hole cavity (17), moreover 
Trotta in addition to the foregoing also discloses an integrated circuit (IC) chip (which is a radar circuitry 136 are formed on a same radar front-end integrated circuit (IC) die, see paragraph [0038]), comprising: a radar device (see tittle, abstract) comprising a signal launch (42, 45, 82) on a surface of the radar device; and a wave-guiding interface comprising a set of grounded solder balls (70) (see paragraph [0074]) arranged as a fence near the signal launch (42, 45, 82) on the surface of the radar device.
Trotta does not explicitly disclose in that the grounded solder balls arranged are located around working surface of the package substrate with signal launch elements. Moreover Trotta does not disclose in that shape of a cross section of the signal channel is defined by a fence around the signal launch comprising the set of grounded solder balls as recited in claim 12.
However, Blair discloses in fig. 10 is a cutaway top view of an integrated circuit package 172 having a carrier substrate compatible with a flexible interconnect cable; wherein the grounded solder balls arranged are located around working surf ace of the package substrate with signal launch elements and cross section of the signal channel is defined by a fence around the signal launch comprising the set of grounded solder balls (see fig. 10-11, paragraphs [0005], [0060] and [0074]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the device as taught by Trotta with the device as taught by Blair with both directed towards similar subject matters and 
Regarding claim 2, Trotta in view of Blair discloses the device of claim 1, further comprising a printed circuit board (34) substrate having: a waveguide interface side; a secondary waveguide side opposite the waveguide interface side; and a through-hole cavity (17) perpendicular to a plane of the printed circuit board substrate and extending from the waveguide interface side to the secondary waveguide side, wherein the ball grid array (70) couples the package substrate (52) to the waveguide interface side such that the surface of the package substrate faces the through-hole cavity ( 17) and such that the signal launch (42, 45) and the through-hole cavity (17) are substantially aligned (see fig. 2B, paragraph [0064] by Trotta). 
Regarding claim 3, Trotta in view of Blair discloses the device of claim 2, wherein the set of grounded solder balls (70) forms a wave-guiding interface between the signal launch (42, 45) and the through-hole cavity (17), (see fig. 2B and 3 by Trotta).
Regarding claim 4, Trotta in view of Blair discloses the device of claim 2, further comprising an external waveguide coupled to the secondary waveguide side such that the external waveguide and the through-hole cavity are substantially aligned (see fig. 2B and 3 by Trotta).
Regarding claim 5, Trotta in view of Blair discloses the device of claim 4, wherein the external waveguide is included in a three-dimensional antenna (see paragraph [0030] by Trotta).
Regarding claims 7 and 15, Trotta in view of Blair discloses the device of claims 2 and 12, wherein the set of grounded solder balls is arranged as a rectangular boundary around the signal launch and the through-hole cavity (see fig. 10-11, paragraph [0005] and [0060] by Blair).
Regarding claim 13, Trotta in view of Blair discloses the device of claim 12, further comprising a ball grid array (BGA), (70), affixed to the surface of the IC package substrate (52) and coupling the IC package substrate to the first surface of the printed circuit board substrate, wherein the BGA (70) comprises the wave-guiding interface (see fig. 2B, paragraphs [0063]-[0064] by Trotta).
Regarding claim 18, Trotta in view of Blair discloses the IC chip of claim 17, wherein the wave-guiding interface defines a shape of a cross section of a signal channel corresponding to the signal launch (see fig. 2B and 3 by Trotta).
Regarding claim 19, Trotta in view of Blair discloses the IC chip of claim 17, further comprising a ball grid array (BGA) package encapsulating the radar device and comprising the set of grounded solder balls (70) included in the wave-guiding interface (see fig. 2B and 3, paragraph [0063]-[0065] by Trotta).
Regarding claim 20, Trotta in view of Blair discloses the IC chip of claim 17, wherein the IC chip is coupled to a PCB (34) substrate having: a first surface (18); a second surface (19) opposite the first surface; and a substrate through-hole waveguide (17) from the first surface to the second surface, wherein the set of grounded solder balls (70) couples the radar device to the first surface such that the surface of the radar device faces the first surface and such that the signal launch and the substrate through-
Regarding claim 21, Trotta in view of Blair discloses the IC chip of claim 20, wherein an external antenna (it is obvious to the expert that the signal (10, 12) emitted/received by the signal launch (45, 42) must be received/emitted by a special devices -external antennas) is coupled to the second surf ace of the printed circuit board substrate and comprises a waveguide opening (17) , wherein the wave-guiding interface, the substrate through-hole waveguide, and the waveguide opening form a signal channel between the signal launch and the external antenna (see fig. 2A-2B and 3 by Trotta). 
Regarding claim 22, Trotta in view of Blair discloses The IC chip of claim 21, wherein a shape of a cross section of the signal channel is defined by the set of grounded solder balls arranged as the fence around the signal launch (see fig. 10-11, paragraph [0005] and [0060], [0005] by Blair).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Trotta et al. (U.S Publication No. 20190101636 A1) in view of Blair et al. (U.S Publication No. 20070040626 A1), and further in view of Hashimoto (JP 201848105 A, with English translation attached).
Regarding claims 6 and 14, Trotta in view of Blair discloses all the limitations of the device of claims 2 and 12, except for specifying that wherein the set of grounded solder balls is arranged as a circular boundary around the signal launch and the through-hole cavity.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the device as taught by Trotta in view of Blair with the device as taught by Hashimoto having the set of grounded solder balls is arranged as a circular boundary around the signal launch and the through-hole cavity in order to reduce the impact and the like acting on one solder ball as compared with the square arrangement structure in which one solder ball located on the outer edge side forms a corner portion. Therefore, the impact or the like acting from the outside can be mitigated according to the arrangement of the plurality of solder balls, and the proof stress can be improved (see paragraph [0011] by Hashimoto).
The modification allows the durability of the solder on a circuit board is improved. The rigidity of a circuit board is improved. The impact acting from the outside depending .
Allowable Subject Matter
Claims 8-11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                             05/07/2021